Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

MICHAEL FRISCHKORN                                  GREGORY F. ZOELLER
Frischkorn Law LLC                                  Attorney General of Indiana
Fortville, Indiana
                                                    MICHAEL GENE WORDEN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana

                                                                                  FILED
                                                                              Dec 19 2012, 9:15 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                      CLERK
                                                                                    of the supreme court,
                                                                                    court of appeals and
                                                                                           tax court




TONI L. WOODS,                                      )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )    No. 48A05-1204-CR-203
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE MADISON CIRCUIT COURT
                           The Honorable David A. Happe, Judge
                              Cause No. 48D04-0903-FD-112



                                        December 19, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                      Case Summary

       While Toni L. Woods was serving probation for her criminal confinement and battery

convictions, a woman accused her of stealing her purse from a bench outside a mental health

facility. The State filed a notice of probation violation against Woods, and the trial court

held a probation revocation hearing. The victim failed to appear at the hearing despite being

subpoenaed, and the responding officer testified regarding statements that the victim had

made to him at the scene immediately following the incident. Woods objected on hearsay

grounds, and the trial court admitted the testimony. When the State requested bifurcation and

a continuance in order to secure the victim’s attendance, Woods objected. The trial court

sustained the objection and found that the State had established by a preponderance of

evidence that Woods violated her probation by committing criminal conversion. The court

remanded Woods to the Department of Correction (“DOC”) to serve half of her previously

suspended sentence.

       Woods now appeals, claiming that the trial court abused its discretion in admitting the

officer’s hearsay testimony and that she was denied her constitutional right to confrontation.

Finding no abuse of discretion and finding that she waived the right to confrontation issue,

we affirm.

                              Facts and Procedural History




                                              2
       In July 2009, Woods pled guilty to class D felony criminal confinement and class A

misdemeanor battery for acts that she committed against another inmate while incarcerated in

the Madison County jail. The trial court sentenced her to concurrent thirty-six-month and

twelve-month terms, to run consecutive to a sentence that she was serving under another

cause number. The trial court suspended thirty months of Woods’s sentence to probation,

subject to standard probation conditions that included a prohibition against committing

another offense.

       In January 2012, the State filed a notice of probation violation against Woods, alleging

that she had committed criminal conversion by stealing Denise Knopp’s purse from a bench

in front of a mental health facility. Knopp was subpoenaed to testify at Woods’s probation

revocation hearing but failed to appear. At the hearing, the State sought to elicit testimony

from Anderson Police Officer Jeff Neal concerning statements that Knopp had made to him

as the responding officer on the scene. Woods objected on hearsay grounds, and the trial

court allowed the State to lay a foundation for the testimony. Officer Neal testified that he

was the officer who had responded to Knopp’s report and that he had arrived on the scene in

uniform and taken Knopp’s statement. The trial court found that Knopp’s statements bore

sufficient indicia of reliability because Knopp knew that she was making a report to a police

officer when she gave her statement to him at the scene.




                                              3
       Officer Neal then testified at length concerning the incident. He stated that he arrived

on the scene in response to Knopp’s report that her purse had been stolen from a bench in

front of the Aspire mental health center. Knopp told Officer Neal that she was sitting alone

on a bench outside Aspire talking on her cell phone when a black woman approached her and

asked to use her phone. Knopp told her “no” and continued her phone conversation, standing

up and taking a few steps away from the bench as she spoke. Tr. at 9-10. Moments later, she

turned around and discovered that her purse and the woman were gone. Knopp gave Officer

Neal a physical description of the woman and stated that there had been no one else in the

vicinity besides herself and the woman. When Officer Neal went inside to ask Aspire

employees about the woman, he discovered that the woman’s name was Woods and was told

that she had been loitering in the building and had attempted to steal cigarettes from

construction workers inside the building.

       Before the hearing ended, the State requested a bifurcation of the proceedings and a

continuance to try to secure Knopp’s attendance. Woods objected, and the trial court denied

both of the State’s requests. Immediately thereafter, the trial court made a finding that the

State had proven by a preponderance of the evidence that Woods had violated her probation

by committing criminal conversion of Knopp’s purse. The trial court ordered that Woods

serve fifteen months of her previously suspended sentence in the DOC and that she be

returned to probation for the remainder of her suspended sentence. Woods now appeals.

Additional facts will be provided as necessary.

                                 Discussion and Decision


                                              4
        Woods contends that the trial court abused its discretion in admitting Officer Neal’s

hearsay testimony.1 We use an abuse of discretion standard when reviewing a trial court’s

decision to admit or exclude evidence in a probation revocation hearing. Figures v. State,

920 N.E.2d 267, 271 (Ind. Ct. App. 2010). An abuse of discretion occurs when the trial

court’s decision is clearly against the logic and effect of the facts and circumstances before it.

Id.

        Indiana’s Rules of Evidence, including those governing hearsay, do not apply in

probation revocation hearings. Robinson v. State, 955 N.E.2d 228, 232 (Ind. Ct. App. 2011).

To offer hearsay evidence at a probation revocation hearing, the State must demonstrate

“good cause” for utilizing the hearsay, which means that the hearsay “bears substantial

guarantees of trustworthiness.” Id. This requires that the trial court evaluate the hearsay

evidence for sufficient indicia of reliability. Id. “Ideally, the trial court should explain on the

record why the hearsay is reliable and why that reliability is substantial enough to supply

good cause for not producing live witnesses.” Id. (citation and quotation marks omitted).

        Here, the State sought to elicit testimony from Officer Neal concerning Knopp’s

statements to him at the scene. Woods objected on hearsay grounds, and the trial court


        1
            Woods also contends that she was denied her constitutional right to confront Knopp. However, we
find that she waived the confrontation issue for appeal by failing to object on that basis during the hearing. A
defendant may not raise one ground for objection at trial and a different ground on appeal. Small v. State, 736
N.E.2d 742, 747 (Ind. 2000). See also Perry v. State, 956 N.E.2d 41, 51 (Ind. Ct. App. 2011) (“An
evidentiary objection based only on the rules of evidence is insufficient to preserve a claim of right to
confrontation.”). Waiver notwithstanding, we find that Woods invited any error on the confrontation issue by
objecting to the State’s request for bifurcation of the proceedings in order to secure Knopp’s attendance and
elicit testimony directly from her. See Stewart v. State, 945 N.E.2d 1277, 1285 (Ind. Ct. App. 2011)
(emphasizing that under the invited error doctrine, a party may not take advantage of error she commits or
invites), trans. denied.


                                                       5
offered the State the opportunity to voir dire Officer Neal to lay a foundation for the hearsay

testimony. Officer Neal testified that he spoke to Knopp at the scene immediately after she

had called to report the incident, that she gave him her account of the alleged theft, and that

he was in uniform and readily identifiable as a police officer. The trial court then explained

on the record why it found Knopp’s statements to be reliable:

       THE COURT: All right. Based on the foundation that’s been laid, I do find
       there are adequate indicia of reliability here. This is a person [Knopp] who
       had made a report of a crime, was speaking to an identified law enforcement
       officer, which would make her statements subject to penalties for false
       reporting had she been providing untruthful information. Therefore, over the
       hearsay objection, I will allow the witness to testify about those statements.

Tr. at 9. Once the foundation was established, Officer Neal testified at length concerning his

interaction with Knopp, Knopp’s statements to him, and his investigation at the scene. In

short, the record supports the trial court’s finding of sufficient trustworthiness of the hearsay

statements. The remainder of Woods’s arguments essentially amount to a sufficiency of

evidence challenge, which she does not raise as an issue and which precludes us from

reweighing evidence. Sutton v. State, 689 N.E.2d 452, 454 (Ind. Ct. App. 1997). We find no

abuse of discretion here. Accordingly, we affirm.

       Affirmed.

RILEY, J., and BAILEY, J., concur.




                                               6